
	

113 S5 IS: To reauthorize the Violence Against Women Act of 1994.
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 5
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mr. Reid (for himself,
			 Mr. Durbin, Mr.
			 Schumer, Ms. Stabenow,
			 Mrs. Gillibrand,
			 Mr. Udall of New Mexico,
			 Mrs. Shaheen, Mr. Warner, Mr.
			 Schatz, Mrs. Feinstein,
			 Mr. Brown, Mr.
			 Tester, Mr. Coons,
			 Mr. Whitehouse, Mr. Baucus, Ms.
			 Hirono, Mr. Begich,
			 Mr. Sanders, Mr. Casey, Mr.
			 Blumenthal, Ms. Klobuchar,
			 Mr. Lautenberg, Mrs. Boxer, Mr.
			 Levin, Mr. Rockefeller, and
			 Mr. Heinrich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To reauthorize the Violence Against Women Act of
		  1994.
	
	
		1.Sense of the
			 SenateIt is the sense of the
			 Senate that Congress should—
			(1)reauthorize the
			 Violence Against Women Act of 1994 (42 U.S.C. 13925 et seq.) (referred to in
			 this section as VAWA), a landmark bipartisan bill that has
			 dramatically improved the national response to domestic and sexual
			 violence;
			(2)renew the
			 commitment of the United States to providing the resources necessary to combat
			 all forms of domestic violence, sexual assault, dating violence, and stalking,
			 including important new initiatives to reduce homicides, increase the focus on
			 preventing and responding to sexual assault, and make women on college campuses
			 safer from domestic and sexual violence;
			(3)build upon the
			 success of VAWA in transforming the criminal justice and community-based
			 response to abuse by bolstering and streamlining the programs, grants, and
			 coalitions created by VAWA and expanding the reach of VAWA to meet the
			 remaining unmet needs of victims;
			(4)continue to
			 provide the training, tools, and resources necessary for law enforcement
			 officers and victim service providers to hold the perpetrators of domestic and
			 sexual violence accountable and to keep victims safe; and
			(5)ensure that all
			 victims of domestic and sexual violence, including Native American women, gay
			 and lesbian victims, and battered immigrant women, receive the support and
			 protections provided by VAWA.
			
